DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/11/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 20 and dependent claims 4-5, 14 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 8-10, 12-13, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-4, 8-10, 12-13, and 17-19 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-20: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	Abstract idea (claim 1): “determining at least one processor workload assignment based on performance cost estimates associated with an estimated level of cache interference arising from executing a plurality of workloads on a plurality of processors” (abstract idea: observe/judge/evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No

	Additional elements of claim 1: “computer-implemented method”, “causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads”, “based on the at least one processor workload assignment” (generic computing component/method ).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-10 are directed to a method and claims 11-20 are directed to non-transitory computer readable media and therefore passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “assigning a processor to a workload based on the determined workloads-processor assignment using performance cost estimates associated with an estimated level of cache interference” at a high level of generality. The claim elements of “determining at least one processor workload assignment based on performance cost estimates associated with an estimated level of cache interference arising from executing a plurality of workloads on a plurality of processors”, as drafted,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining assignment based on estimated performance cost, involves merely comparing the performance cost and select processor for workload based on the comparison, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements 


Independent claims 11 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-4, 8-10, 12-13 and 17-19 also recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 

Therefore, the claim(s) 1-4, 8-10, 12-13, and 17-19 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US Pub. No. 2017/0220389 A1, hereafter Michael) in view of Zhu et al. (US Pub.  No. 2016/0232036 A1, hereafter Zhu).
Michael was cited in the last office action.


As per claim 1, Michael teaches the invention substantially as claimed including a computer-implemented method, the method comprising: 
determining at least one processor workload assignment (fig 9 determine one or more workloads to be allocated to set of computing resources 362 fig 7A-B resource allocation with competing workload [0009] determining one or more workloads to be allocated a set of computing resources in the computing environment) based on a performance cost estimate associated with an estimated level of cache interference ( [0008] reducing workload mutual performance interference, resource may include, cache [0017] determining, topology, computing resources, cache, allocation of CPU shared to workload, facilitating workload isolation [0018] allocate CPU resources to workload while minimizing the shared hardware components/resources, reducing mutual performance impact and QoS degradations of competing workloads [0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0057] [0082] resource, share, cache, allocation of workloads to hierarchical hardware resources topologies, resource topologies, workloads, maximize  workload performance isolation) arising from executing a plurality of workloads on a plurality of processors (fig 9 one or more workloads, allocated, set of computing resources 362; fig 7A-B resource allocation with competing workload [0008] workload mutual performance interference, computing resources, share, caches [0015] binding, workloads, set of CPU [0017] allocation of share of CPU to workload, allocation of memory resources (includes cache) along with the cpu shares); and 
causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) based on the at least one processor workload assignment (fig 9 one or more workloads, allocated, set of computing resources 362; fig 7A-B resource allocation with competing workload).

Michael doesn’t specifically teach estimate.

Zhu, however, teaches performance cost estimate associated ([0048] resource cost, resource utilization, workload [0049] cost, associated with workload, optimize the revenue, processing workloads) with an estimated level of cache interference ([0005] workload profiler and performance interference, workload, forecast, performance impact).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of cost of resource for forecast performance impact based performance impact model improve efficiency allow estimating cost of interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the cost of resource based on performance interference model as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating cost based performance interference model with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).


As per claim 2, Michael teaches wherein the first workload comprises a container, an execution thread, or a task ([0003] workloads corresponds to applications and/or process [0010] workloads, associated, software application, process, component, project, or other computing task).  

As per claim 3, Michael teaches wherein the plurality of processors are included in a non-uniform memory access multiprocessor instance (fig 4 NUMA node 134 processors 142).  

As per claim 4, Michael teaches wherein causing the at least one processor to execute at least the portion of the first workload comprises transmitting at least one processor affinity command to a process scheduler (fig 1 CPU threads schedulers and dispatchers 18 [0064] associations or affinities, characterizing a binding between threads of a workload and computing resources may be employed [0065] affinity type settings [0085] fig 7A-B).  


As per claim 6, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket ([0120] four socket system, each NUMA nodes corresponds to a CPU socket [0121] sixteen cores i.e. 4 cores per socket), and further comprising computing the performance cost estimate based on an estimated cross-socket memory access cost ([0018] mutual performance impact and QoS degradation of competing workload [0020] minimum mutual interference, minimal cost [0161] 2 sockets, bronze category, two remaining category assigned gold category, three database provided workload to bronze resource pool while critical gold tenant workload [0162] time reduction in gold workload, factor two to twenty, substantial reductions in performance, interference from bronze to gold) associated with executing a first execution thread associated with the first workload on a first processor included in the first subset of processors (fig 5A bronze1 workload allocation 152 bronze resource pool 160 [0064] threads of a given workload can be bound to a set of CPUs ) while executing 35Attorney Docket No.: NETF0235US1Patent Applicationa second execution thread associated with the first workload on a second processor included in the second subset of processors (fig 5A gold1 workload allocation 154 gold resource pool 162 [0064] threads of a given workload can be bound to a set of CPUs ).  

As per claim 7, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket (fig 4 4 sockets, 4 cores per socket, 8 processors/core), and further comprising computing the performance cost estimate ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) based on an estimated empty socket cost associated with executing the plurality of workloads on the first subset of processors (fig 5B Bronze 1 workload allocation 192  resource pool 164 resource pool 166 - empty, gold 1 workload allocation 194  resource pool 168 resource pool 170 - empty).  

As per claim 8, Michael teaches computing the performance cost estimate by estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with sharing at least one of a level one cache and a level two cache ([0122] pair of CPU cores share level 2 cache units 128 groups of cores share level 3 cache units 130fig 4 NUMA node 1 cores 124 L1 cache 126 L2 cache 128 L3 cache 130) between a first execution thread associated with the first workload and a second execution thread (fig 6A bronze1 212 logical group1 164 ) associated with a second workload included in the plurality of workloads (fig 6A bronze2 216 Lgorup1 164).  

As per claim 9, Michael teaches a physical processor included in the plurality of processors (fig 2 hardware resources CPUs) includes a first logical processor and a second logical processor (fig 2 configurable VM resources 86 [0112]  virtual CPU 86 88), and further comprising computing the performance cost estimate by estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS)  associated with executing a first execution thread associated with the first workload on the first logical processor (fig 2 VM1 resources 86 VM1 68 VM1 application 80 [0112] vCPU 86) and a second execution thread associated with the first workload on the second logical processor (fig 2 VM resources 88 VM2 70 VM2 application 84 [0112] vCPU 88).  

As per claim 10, Michael teaches computing the performance cost estimate by estimating a performance cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with executing a first thread associated with the first workload on a first processor included in the plurality of processors (fig 5A bronze 1 workload allocation 152 bronze resource pool 160 164 166) and subsequently executing a second thread associated with a second workload included in the plurality of workloads on the first processor (fig 6A bronze 1 212 214 bronze 2 216 218 bronze pool 160 164 166 [0145] resource allocation of fig 5A after a new competing workload has been added to the first resource pool).  

As per claim 11, Michael teaches the invention substantially as claimed including one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of ([0254]):  36PATENT Attorney Docket No.: NETF0235US1 Patent Application 
determining a first plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378 [0019] resource reallocation) based on a second plurality of processors workload assignments (fig 10 bind, workloads, computing resources 374) and a performance cost estimate associated with an estimated level of cache interference arising from executing ([0008] reducing workload mutual performance interference, resource may include, cache  [0017] determining, topology, computing resources, cache, allocation of CPU shared to workload, facilitating workload isolation [0018] allocate CPU resources to workload while minimizing the shared hardware components/resources, reducing mutual performance impact and QoS degradation of competing workload [0020] minimal mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0057] [0082] resource, share, cache, allocation of workloads to hierarchical hardware resources topologies, resource topologies, workloads, maximize  workload performance isolation) a plurality of workloads on a plurality of processors (fig 10 bind, workloads, computing resources 374); and 
causing at least one processor included in the plurality of processors to execute ([0057] fig 1 computing environment configured to enable dynamic allocation of computing resources to workload to minimize workload interference and maximize system resource utilization [0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) at least a portion of a first workload that is included in the plurality of workloads based on the at least one processor workload assignment (fig 9 determine one or more workloads to be allocated to set of computing resources 362) included in the first plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378).

Michael doesn’t specifically teach estimate.
Zhu, however, teaches performance cost estimate associated ([0048] resource cost, resource utilization, workload [0049] cost, associated with workload, optimize the revenue, processing workloads) with an estimated level of cache interference ([0005] workload profiler and performance interference, workload, forecast, performance impact).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of cost of resource for forecast performance impact based performance impact model improve efficiency allow estimating cost of interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the cost of resource based on performance interference model as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating cost based performance interference model with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).

Claim 12 recites one or more non-transitory computer readable media for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites one or more non-transitory computer readable media for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites one or more non-transitory computer readable media for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites one or more non-transitory computer readable media for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites one or more non-transitory computer readable media for limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 18 recites one or more non-transitory computer readable media for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites one or more non-transitory computer readable media for limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

As per claim 20, Michael teaches the invention substantially as claimed including a  system, comprising: 
one or more memories storing instructions; and  38PATENT Attorney Docket No.: NETF0235US1 
Patent Application a plurality of processors that are coupled to the one or more memories and, when executing the instructions, are configured to ([0257]): 
perform one or more optimization operations  ([0090] determine the optimal PG level to bind [0240] optimal workload performance isolation) on a plurality of processors workload assignments (fig 9 workload, allocated, computing resources 362 bind, workload, computing resources 366 computer fig 10 bind, workloads, computing resources 374 fig 10 dynamic adjust bindings 378) based on a performance cost estimate associated with an estimated level of cache interference arising from executing ([0008] reducing workload mutual performance interference, resource may include, cache  [0017] determining, topology, computing resources, cache, allocation of CPU shared to workload, facilitating workload isolation [0018] allocate CPU resources to workload while minimizing the shared hardware components/resources, reducing mutual performance impact and QoS degradation of competing workload [0020] minimal mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0057] [0082] resource, share, cache, allocation of workloads to hierarchical hardware resources topologies, resource topologies, workloads, maximize  workload performance isolation) a plurality of workloads on the plurality of processors (fig 10 bind, workloads, computing resources 374) to generate a second plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378, [0019] resource reallocation); and 
cause at least one processor included in the plurality of processors to execute ([0057] fig 1 computing environment configured to enable dynamic allocation of computing resources to workload to minimize workload interference and maximize system resource utilization) at least a portion of a first workload that is included in the plurality of workloads (fig 10 dynamically adjust bindings between workloads and computing resources 378) based on at least one processor workload assignment included in the second plurality of processor workload assignments (fig 10 bind workloads to computing resources 374 fig 9 determine one or more workloads to be allocated to set of computing resources 362).

Michael doesn’t specifically teach estimate.

Zhu, however, teaches performance cost estimate associated ([0048] resource cost, resource utilization, workload [0049] cost, associated with workload, optimize the revenue, processing workloads) with an estimated level of cache interference ([0005] workload profiler and performance interference, workload, forecast, performance impact).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of cost of resource for forecast performance impact based performance impact model improve efficiency allow estimating cost of interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the cost of resource based on performance interference model as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating cost based performance interference model with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Zhu, as applied to above claims and further in view of Sarkar et al. (US Pub.  No. 2013/0191843 A1, hereafter Sarkar).
Sarkar was cited in the last office action.

As per claim 5, Michael teaches wherein determining the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362) comprises executing one or more integer programming operations ([0240] optimal workload performance isolation) based on a first binary assignment matrix to generate a second binary assignment matrix that specifies the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362 [0240] optimal workload, disjoint resources pools, split among competing workloads, weights as percentage or function of total workloads fig 10 dynamically adjust bindings 378 [0090] determine the optimal processor group level to bind to given the current weight).  
Michael and Zhu, in combination, do not specifically teach binary assignment matrix.
Sarkar, however, teaches remaining claim elements of binary assignment matrix ([0018] execution cost matrix, E[ti, sj], time to complete task ti to run on slot sj [0017] optimization function, suitability of node to the characteristics of task).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael and Zhu with the teachings of Sarkar of execution cost matrix with time to run task on slot to improve efficiency and allow binary assignment matrix to the method of Michael and Zhu as in the instant invention.
Claim 14 recites one or more non-transitory computer readable media for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous objections under 35 USC 112 have been withdrawn. 
Applicant's arguments filed on 01/11/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 01/11/2021, Applicant argues the following:

Michael does not disclose anything about allocating computer resources based on a performance cost estimate. Sarkar also fails to teach above limitations.
Amended claim 1 further recites that an estimated level of cache interference arises from executing a plurality of workloads on a plurality of processors. Neither of the references cited by the Examiner teaches nor suggest these limitations either.
Applicant disagrees with the claim mapping. Michael teaches only that workloads performance interference due to the sharing computing resource relates to performance impact and quality of service degradation. As such, Michael discloses only that performance interference is generally related to resource utilization by competing workloads. Notably Michael is silent with respect to cache interference. Thus, Michael does not teach or suggest an estimated level of cache interference arising from executing a plurality of workloads, as required by the claim language. 

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Michael is directed to overcome the problem of efficient mechanisms for reducing workload mutual performance interference, especially when the computing resources may include several component processors that share various caches, pipelines, and other resources, the various resources of which may be arranged or connected hierarchically ([0008]). Michael clearly teaches determining workloads to be allocated a set of computing resources in the computing environment and calculating binding each of one or more workloads and computing resource ([0009]) wherein the computing resource includes CPUs and associated memory resources e.g. cache ([0011]). Michael further teaches determining topology of computing resources including memory with associated cache such that allocation of CPU shares a workload and facilitate hardware isolation ([0017]), allocating CPU resources to workload while minimizing the shared hardware resources thereby reducing mutual performance impact and QoS degradation of computing workloads ([0018]), and enabling maximum workload computing resource utilization with minimum mutual interference between workloads ([0018]) as well as allocation of workloads to the resource to maximize workload isolation ([0020]), all of which is equivalent to allocation of resource to the workloads to minimize the mutual performance impact. Please note that mutual interference is caused by the resource (cache) sharing/utilization by the workload. Therefore, Michael clearly teaches allocating computer resources based on a performance cost. In addition, newly cited prior art, Zhu also teaches performance interference model for managing workloads using workload profiler and performance interference across multiple types of resources including cache ([0005] [0035]).

With respect to point b: Examiner respectfully disagree. In addition to response with respect to point a) above, Michael teaches allocating cpu to workload corresponds to simultaneous allocation of memory resources (e.g. cache) along with the CPU shares ([0017]) and further teaches allocating CPU resources to workload while minimizing shared hardware components thereby reducing mutual performance impact ([0018] [0020]), which is equivalent to the idea of taking into considerations of cache interference due to plurality of workload executing on the processors and using shared cache. In addition, newly cited prior art, Zhu also teaches performance interference model for managing workloads using workload profiler and performance interference across multiple types of resources including cache ([0005] [0035]).

With respect to point c: As explained above with respect to points a.) and b.), Resource include memory (cache) associated with allocated CPU ([0011]) and allocation of workload to the CPU shared corresponds to allocation of memory resources (e.g. cache) along with CPU shares ([0017]) and minimizing shared hardware components/resources significant reduce mutual performance impact ([0018] [0020]). Therefore, performance impact is due to sharing of cache among processor allocated to the workload. In addition, newly cited prior art, Zhu also teaches performance interference model for managing workloads using workload profiler and performance interference across multiple types of resources including cache ([0005] [0035]).

 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fedorova; Alexandra et al. (US 20110246995 A1) teaches cache-aware thread scheduling in multi-threaded systems.
Jiang; Xiaowei et al. (US 20120233393 A1) teaches Scheduling workloads based on cache asymmetry.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195